Quinn, Chief Judge
(concurring in part and dissenting in part):
I agree with the majority’s disposition of the certified question. However, I disagree with its conclusion that the law officer erred in denying the defense request to submit the lesser offense of manslaughter to the court-martial. In my opinion, the law officer correctly ruled that the evidence did not place the lesser offense in issue.
The principal opinion refers only to the relatively short interval that elapsed between the time the accused was struck with the cue stick and the time he shot the victim. It disregards the accused’s conduct during that period. Among other things, the accused employed an artful lie to trick a guard at the motor pool into giving him two rounds of shotgun ammunition ; he told another lie at the armory room to obtain a shotgun; he hid the gun under the mattress of his bunk; and when a barracks mate suggested to him, during a discussion of the victim’s assault, that it would be better if he let the commanding officer handle the matter, he answered that he would “ ‘take care’ ” of the victim in his own way. This conduct is wholly inconsistent with the idea that the accused killed the victim while in the throes of a sudden and uncontrollable passion. I would, therefore, sustain the law officer’s denial of the requested instruction on manslaughter. United States v Lee, 4 USCMA 571, 16 CMR 145.